Citation Nr: 1518360	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  12-30 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to his service connected disabilities.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1967 to November 1969.  

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

The Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing was created and associated with the claims file.  

A review of the Veterans Benefits Management System and Virtual VA paperless claims processing system reveals additional records which are pertinent to the present appeal.  The Veteran's hearing transcript and some VA outpatient treatment records are located in Virtual VA.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This issue was the subject of a statement of the case issued in August 2012.  At that time service connection was in effect for the residuals of a compound comminuted fracture of the left tibia and fibula with artery involvement, rated 40 percent disabling, and residual scrotum and right thigh injury rated 10 percent disabling.

Subsequent to the promulgation of that statement of the case, which represents the last formal adjudication of this matter, a rating action of May 2013 granted service connection for diabetes mellitus, right hip strain, and limitation of flexion of the left hip.  There has been no subsequent formal consideration of this issue since additional disorders were service connected.  

Additionally, there is some indication that the Veteran has had additional treatment since the last adjudication, including possibly some surgery.  As such, all recent treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain for association with the claims folder, all records of any treatment that the Veteran has had since mid-2013.  The Veteran should be asked to assist in identifying and obtaining any records as needed.  All attempts to obtain records should be associated with the claims folder.

2.  Schedule the Veteran for VA examination(s) of all service connected disorders.  Appropriate examiner(s) should be used.  All functional impairments should be set out in detail.  Description of how the functional impairments would affect employment opportunities should be set out.  If there are other significantly disabling disorders noted, they should be described in detail.

3.  The instant issue should be readjudicated by the RO with full consideration given to all evidence added to the record since the statement of the case on this issue.  To the extent the benefits sought are not granted, the Veteran should be provided with as supplemental statement of the case and afforded a reasonable opportunity to respond thereto.  Thereafter, the claim should be returned to the Board for further appellant consideration, if in order.

The Board intimates no opinion as to the ultimate outcome in this case by the action taken herein.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




